PER CURIAM.
The orders of the appellee, the School Board of Dade County, Florida, dismissing the appellants from their employment with the Board are affirmed. The Board was free to reject the hearing officer’s conclusions of law, see Alles v. Department of Professional Regulation, Construction Industry Licensing Board, 423 So.2d 624 (Fla. 5th DCA 1982), that the appellants’ actions did not constitute immorality and misconduct in office where the hearing officer’s findings of fact clearly supported contrary conclusions. See Adams v. State Professional Practices Council, 406 So.2d 1170 (Fla. 1st DCA 1981); Tomerlin v. Dade County School Board, 318 So.2d 159 (Fla. 1st DCA 1975).
Affirmed.